Title: From Thomas Jefferson to James Monroe, 24 November 1801
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Washington Nov. 24. 1801.
I had not been unmindful of your letter of June 15, covering a resolution of the House of Representatives of Virginia, and referred to in your’s of the 17th. inst. the importance of the subject, and the belief that it gave us time for consideration till the next meeting of the legislature have induced me to defer the answer to this date. you will percieve that some circumstances, connected with the subject, & necessarily presenting themselves to view, would be improper but for your’s & the legislative ear. their publication might have an ill effect in more than one quarter. in confidence of attention to this, I shall indulge greater freedom in writing.
Common malefactors, I presume, make no part of the object of that resolution. neither their numbers, nor the nature of their offences, seem to require any provisions beyond those practised heretofore, & found adequate to the repression of ordinary crimes. Conspiracy, insurgency, treason, rebellion, among that description of persons who brought, on us the alarm, and on themselves the tragedy, of 1800, were doubtless within the view of every one: but many perhaps contemplated, and one expression of the resolution might comprehend, a much larger scope. respect to both opinions makes it my duty to understand the resolution in all the extent of which it is susceptible.
The idea seems to be to provide for these people by a purchase of lands; and it is asked Whether such a purchase can be made of the US. in their Western territory? a very great extent of country, North of the Ohio, has been laid off into townships, and is now at market, according to the provisions of the acts of Congress, with which you are acquainted. there is nothing which would restrain the state of Virginia either in the purchase or the application of these lands. but a purchase, by the acre, might perhaps be a more expensive provision than the H. of Representatives contemplated. questions would also arise whether the establishment of such a colony, within our limits, & to become a part of our Union, would be desireable to the state of Virginia itself, or to the other states, especially those who would be in it’s vicinity?
Could we procure lands beyond the limits of the US. to form a receptacle for these people? on our Northern boundary, the country not occupied by British subjects, is the property of Indian nations, whose title would be to be extinguished, with the consent of Great Britain; & the new settlers would be British subjects. it is hardly to be believed that either Great Britain or the Indian proprietors have so disinterested a regard for us as to be willing to relieve us by recieving such a colony themselves; and as much to be doubted whether that race of men could long exist in so rigorous a climate. on our Western & Southern frontiers, Spain holds an immense country; the occupancy of which however is in the Indian nations; except a few insulated spots possessed by Spanish subjects. it is very questionable indeed Whether the Indians would sell? whether Spain would be willing to recieve these people? and nearly certain that she would not alienate the sovereignty. the same question to ourselves would recur here also, as did in the first case: should we be willing to have such a colony in contact with us? however our present interests may restrain us within our own limits, it is impossible not to look forward to distant times, when our rapid multiplication will expand itself beyond those limits, & cover the whole Northern, if not the Southern continent with a people speaking the same language, governed in similar forms, & by similar laws: nor can we contemplate, with satisfaction, either blot or mixture on that surface.  Spain, France, and Portugal hold possessions on the Southern continent, as to which I am not well enough informed to say how far they might meet our views. but either there, or in the Northern continent, should the constituted authorities of Virginia fix their attention, of preference, I will have the dispositions of those powers sounded in the first instance.
The West Indies offer a more probable & practicable retreat for them. inhabited already by a people of their own race & colour; climates congenial with their natural constitution; insulated from the other descriptions of men; Nature seems to have formed these islands to become the receptacle of the blacks transplanted into this hemisphere. whether we could obtain from the European sovereigns of those islands leave to send thither the persons under contemplation, I cannot say: but I think it more probable than the former propositions, because of their being already inhabited more or less by the same race. the most promising portion of them is the island of St. Domingo, where the blacks are established into a sovereignty de facto, & have organised themselves under regular laws & government. I should conjecture that their present ruler might be willing, on many considerations, to recieve even that description which would be exiled for acts deemed criminal by us, but meritorious perhaps by him. the possibility that these exiles might stimulate & conduct vindictive or predatory descents on our coasts, & facilitate concert with their brethren remaining here, looks to a state of things between that island & us not probable on a contemplation of our relative strength, and of the disproportion daily growing: and it is over-weighed by the humanity of the measures proposed, & the advantages of disembarrassing ourselves of such dangerous characters.  Africa would offer a last & undoubted resort, if all others more desireable should fail us. Whenever the legislature of Virginia shall have brought it’s mind to a point, so that I may know exactly what to propose to foreign authorities, I will execute their wishes with fidelity & zeal. I hope however they will pardon me for suggesting a single question for their own consideration. when we contemplate the variety of countries & of sovereigns towards which we may direct our views, the vast revolutions & changes of circumstance which are now in a course of progression, the possibilities that arrangements now to be made with a view to any particular place may, at no great distance of time, be totally deranged by a change of sovereignty, of government, or of other circumstances, it will be for the legislature to consider Whether, after they shall have made all those general provisions which may be fixed by legislative authority, it would be reposing too much confidence in their executive to leave the place of relegation to be decided on by him, & executed with the aid of the Federal executive? these could accomodate their arrangements to the actual state of things, in which countries or powers may be found to exist at the day; and may prevent the effect of the law from being defeated by intervening changes. this however is for them to decide. our duty will be to respect their decision.
Accept assurances of my constant affection, & high consideration and respect.
Th: Jefferson
